A reargument of this cause having been ordered, on motion of the advocates for the libellants [Russell Sturgis and William Board-man], on tne question whether this court has-not jurisdiction in rem of the subject-matter of the action, although the services sued for were not salvage services, and although no lien attached for them or the materials supplied the boat by virtue of the local law, and the same having been fully argued by Mr. Cutting for the libellants, and by Mr. S. Sherwood for the claimants, and due deliberation being had of the premises, it is considered by the court that the matters of claim pur forth in the libel,' according to the facts and circumstances in proof in this case, are not a lien on said steamboat, and are not entitled to a maritime privilege as against her which can be enforced in a court of admiralty. It is therefore considered by the court, that this court has no jurisdiction over the subject-matter in an action in rem. Wherefore it is ordered and decreed by the court that the motion that the libellants have their remedy in this behalf, notwithstanding the decree rendered herein on the third day of March last [Case No. 13,576a], be overruled and denied, but without costs.